Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method to address health issues indicative of operating conditions in a virtualized computing environment, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., virtualized computing environment.]
	detecting a health issue that has manifested in the virtualized computing environment; [Abstract idea of collecting data. Mental Process. A human-mind can detect a health issue in a computing environment by visually monitoring a screen.]
	using model-based reasoning to identify an element in the virtualized computing environment that is a source of the health issue, wherein the model-based reasoning uses a model, representing relationships between elements in the virtualized computing environment, to determine facts and rules for identification of the element that is the source of the health issue; [Abstract idea of analyzing data. Mental Process. A human-mind can reason to determine facts and rules.]
	using a decision tree analysis to identify a root cause of the health issue at the identified element; and [Abstract idea of analyzing data. Mental Process. A human-mind can analyze a root cause.]
 Mental Process. A human-mind with pen and paper generate a recommendation for remediation.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 2 recites the following:
	The method of claim 1, further comprising generating the model by applying a diagnostics tool to the virtualized computing environment to discover and collect information about the elements in the virtualized computing environment. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The 
	Claim 3 recites the following:
	The method of claim 1, further comprising generating a decision tree for use in the decision tree analysis, by one or more of: injecting a fault into the virtualized computing environment to determine types, locations, and number of failures that are generated in the virtualized computing environment due to the injected fault; using results of the injected fault as starting points for a machine-learning technique to evolve the decision tree; analyzing internal program logic of the elements in the virtualized computing environment; or analyzing processes that were historically used to troubleshoot health issues that were reported in the virtualized computing environment. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 4 recites the following:
	The method of claim 1, wherein the elements in the virtualized computing environment include elements of a distributed storage system that are arranged in storage clusters, and wherein at least one of the health issues includes a cluster partition issue or other storage-operation-related issue in the distributed storage system. [Additional elements that do not amount to more than the judicial exception.]

	Claim 5 recites the following:
	The method of claim 1, wherein using the decision tree analysis to identify the root cause of the health issue includes evaluating health check information and configuration information while traversing a branch of a decision tree. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 6 recites the following:
	The method of claim 1, wherein: the facts determined from the model are used to generate the rules, and the rules are combined to form a decision tree for the decision tree analysis. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the 
	Claim 7 recites the following:
	The method of claim 1, further comprising updating either or both the model and a decision tree for the decision tree analysis, in response to identifying a new root cause associated with a particular health issue, so that the updated model or the updated decision tree are usable to analyze other health issues that are similar to the particular health issue. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claims 15-21 are rejected based on similar rationale given to claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimotho et al. US 9,069,737 (hereinafter “Kimotho”).
claim 1, Kimotho teaches: A method to address health issues indicative of operating conditions in a virtualized computing environment, the method comprising: [FIG. 2 and corresponding paragraphs]
	detecting a health issue that has manifested in the virtualized computing environment; [FIG. 9 and corresponding paragraphs: Process 902-906]
	using model-based reasoning to identify an element in the virtualized computing environment that is a source of the health issue, wherein the model-based reasoning uses a model, representing relationships between elements in the virtualized computing environment, to determine facts and rules for identification of the element that is the source of the health issue; [FIG. 9 and corresponding paragraphs: Process 904-908]
	using a analysis to identify a root cause of the health issue at the identified element; and [FIG. 9: Process 910-918]
	based on a result of the analysis that identifies the root cause of the health issue, generating a recommendation for remediation of the health issue. [FIG. 9 and corresponding paragraphs: Process 910-920]
	Kimotho does not explicitly teach “decision tree analysis” while describing process 900. But does state “[i]n various embodiments, the console data may be analyzed using one or more machine learning algorithm, such as… decision trees.” Kimotho column 4 line 6.
	Kimotho’s embodiments teach: decision tree analysis [col. 4 ln. 6]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Kimotho’s embodiments. One would have been motivated to have combined the embodiments because Kimotho anticipates the various embodiments combination.
	Regarding claim 2: The method of claim 1, further comprising generating the model by applying a diagnostics tool to the virtualized computing environment to discover and collect information about 
	Regarding claim 4: The method of claim 1, wherein the elements in the virtualized computing environment include elements of a distributed storage system that are arranged in storage clusters, and wherein at least one of the health issues includes a cluster partition issue or other storage-operation-related issue in the distributed storage system. [FIG. 2-3, 9 and corresponding paragraphs.]
	Regarding claim 5: The method of claim 1, wherein using the decision tree analysis to identify the root cause of the health issue includes evaluating health check information and configuration information while traversing a branch of a decision tree. [FIG. 9 and corresponding paragraphs: Process 910-920]
	Regarding claim 6: The method of claim 1, wherein: the facts determined from the model are used to generate the rules, and the rules are combined to form a decision tree for the decision tree analysis. [FIG. 9 and corresponding paragraphs: Process 902-906; Also see col. 4 ln. 6 for decision tree.]
	Regarding claim 7: The method of claim 1, further comprising updating either or both the model and a decision tree for the decision tree analysis, in response to identifying a new root cause associated with a particular health issue, so that the updated model or the updated decision tree are usable to analyze other health issues that are similar to the particular health issue. [FIG. 9 and corresponding paragraphs: Process 910-920; Also see col. 4 ln. 6 for decision tree.]
Examiner’s Comments
No prior art rejections were given to claims 3, 10 and 17. The prior arts do not teach nor suggest claim 3 limitations as follows:
	The method of claim 1, further comprising generating a decision tree for use in the decision tree analysis, by one or more of: injecting a fault into the virtualized computing environment to determine types, locations, and number of failures that are generated in the virtualized computing environment due to the injected fault; using results of the injected fault as starting points for a machine-learning technique to evolve the decision tree; analyzing internal program logic of the elements in the virtualized computing environment; or analyzing processes that were historically used to troubleshoot health issues that were reported in the virtualized computing environment.
	Generally, the prior arts teach methods for failure analysis in a distributed system. The claimed invention builds on the prior arts and details a specific method, as claimed in claim 3. Dependent claims 10 and 17 recited similarly.
	Claims 8-9 and 11-14 are rejected based on similar rationale given to claims 1-2 and 4-7.
	Claims 15-16 and 18-21 are rejected based on similar rationale given to claims 1-2 and 4-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113